                                          Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 1 of 22




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL MCDONALD et al.,                            Case No. 17-cv-04344-JD
                                                        Plaintiffs,
                                   8
                                                                                             ORDER RE MOTIONS TO DISMISS
                                                 v.
                                   9
                                                                                             Re: Dkt. No. 193, 195, 202, 204, 205
                                  10     KILOO APS et al.,
                                                        Defendants.
                                  11

                                  12     AMANDA RUSHING et al.,                              Case No. 17-cv-04419-JD
Northern District of California
 United States District Court




                                                        Plaintiffs,
                                  13
                                                 v.
                                  14

                                  15     THE WALT DISNEY COMPANY et al.,
                                                        Defendants.
                                  16

                                  17     AMANDA RUSHING et al.,                              Case No. 17-cv-04492-JD
                                                        Plaintiffs,
                                  18
                                                 v.
                                  19

                                  20     VIACOM INC. et al.,
                                                        Defendants.
                                  21

                                  22          These cases are related actions brought by parents over gaming apps for kids. McDonald

                                  23   v. Kiloo, Case No. 17-4344, involves the “Subway Surfers” app. Rushing v. The Walt Disney

                                  24   Company, Case No. 17-4419, involves “Princess Palace Pets” and four versions of “Where’s My

                                  25   Water?” Rushing v. Viacom Inc., Case No. 17-4492, challenges “Llama Spit Spit.” All of the

                                  26   cases are putative class actions and allege that the apps were used to track online behavior on a

                                  27   device and user-specific level, and that defendants exploited the data, without disclosure or

                                  28   consent, for profit. In effect, the complaints allege that the apps were covert collectors of
                                            Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 2 of 22




                                   1   behavioral data for delivery of targeted advertising to users, namely the kids who played the

                                   2   games.

                                   3             Plaintiffs have sued a number of “developer defendants” and “SDK defendants.” The

                                   4   developer defendants, which include Disney, Viacom, Kiloo and Sybo, are the companies that

                                   5   created the games and made them available for download. The SDK defendants are mobile

                                   6   advertising and app monetization companies that provide “software development kits” containing

                                   7   code to collect user data. These defendants include AdColony, Chartboost, Tapjoy, Flurry and

                                   8   other entities. Plaintiffs allege that the developer defendants embedded the SDK defendants’ code

                                   9   into the games to gather and transmit to the SDK defendants “persistent identifiers” and personal

                                  10   data for tracking, profiling and ad targeting.

                                  11             All the cases assert privacy claims under the California Constitution and for intrusion upon

                                  12   seclusion under California law. The Disney case adds a privacy claim under Massachusetts law.1
Northern District of California
 United States District Court




                                  13   The Kiloo and Disney cases also include consumer protection claims under New York’s General

                                  14   Business Law § 349, and Disney further invokes the California Unfair Competition Law and the

                                  15   Massachusetts Unfair and Deceptive Trade Practices Statute.

                                  16             The Court related the cases but did not consolidate them for trial. Plaintiffs filed amended

                                  17   complaints as a result of prior proceedings, mainly to avoid potential preemption under the federal

                                  18   Children’s Online Privacy Protection Act, 15 U.S.C. §§ 6501-6506 (“COPPA”). See Dkt.

                                  19   No. 159. Defendants seek to dismiss the amended complaints under Rule 12(b)(6) and in some

                                  20   cases for lack of personal jurisdiction, with several arguments made on a joint basis and others on

                                  21   a defendant-specific basis. This order resolves these motions.

                                  22                                               BACKGROUND

                                  23             The operative allegations are the same in all the cases, as tailored to the pertinent

                                  24   developers and SDK defendants for each game. The allegations in Kiloo are representative of the

                                  25   cases as a whole, and are used here as the context for the motions.

                                  26
                                  27

                                  28   1
                                           The Court refers to the cases by the lead developer defendant’s name, as the parties do.
                                                                                           2
                                          Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 3 of 22




                                   1          As alleged in the Kiloo amended complaint (Dkt. No. 268-1, “KAC”), a parent or child

                                   2   downloads and installs a gaming app onto a cell phone or other mobile device for play. KAC ¶ 28.

                                   3   When the app is launched, it connects immediately to a server hosted by the developer and begins

                                   4   sending data even before the user plays the game. Id. ¶ 40. The data sharing is invisible to the

                                   5   user. Id. As the user plays the game, the embedded SDK code communicates with the SDK

                                   6   defendant’s individual server. Id. ¶ 42. The SDK code sends requests or “calls” for an ad to the

                                   7   server, and the user’s personal data is sent with each call. Id. As a result of the call, the user “may

                                   8   receive a single ad, but nonetheless multiple SDKs have exfiltrated to their servers the user’s

                                   9   Personal Data.” Id. The advertisements displayed in the gaming app to the user can be “video

                                  10   ads, wherein users ‘watch a video ad and are rewarded with virtual currency.’” Id. ¶¶ 46, 99. The

                                  11   user might also be shown “pop-up ads between game plays.” Id. ¶¶ 131-132. These ads “are

                                  12   targeted at specific users based on complex profiles assembled using their persistent identifiers,
Northern District of California
 United States District Court




                                  13   and other information bundled with those identifiers and sent to the SDK Defendants pursuant to

                                  14   the SDK coding inputted into the app and downloaded onto users’ devices.” Id. ¶ 133.

                                  15          The KAC alleges that the user data harvested by the SDKs includes (1) an ID for

                                  16   Advertisers (“IDFA”) and ID for Vendors (“IDFV”) for Apple devices; (2) an Android

                                  17   Advertising ID (“AAID”) and Android ID for Android devices; (3) the device’s International

                                  18   Mobile Equipment Identity (“IMEI”); (4) the specific device name; (5) IP address; (6) timestamp,

                                  19   i.e., the time at which an advertising event is recorded; and (7) Device Fingerprint data, including

                                  20   the user’s language, time zone and country, and mobile network or carrier. See, e.g., KAC ¶¶ 47-

                                  21   52. Plaintiffs allege that the SDK defendants retain this user data. SDKs “store[] and analyze[]

                                  22   the Personal Data to enable continued tracking of the user, such as what ads she has already seen,

                                  23   what actions she took in response to those ads, other online behavior, and additional demographic

                                  24   data.” Id. ¶ 42. This allows the SDK defendants -- “and other entities in the ad network” -- to

                                  25   “monitor, profile, track her over time, across devices, and across the Internet.” Id.

                                  26          Plaintiffs supplement these allegations with facts specific to several of the SDK

                                  27   defendants. Flurry is said to assign a unique ID number to each user to continue tracking them

                                  28   within the Flurry database. Id. ¶ 64 n.33. It combines personal information directly gathered on
                                                                                         3
                                          Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 4 of 22




                                   1   users “with information received about users from third-parties” such as Facebook or Twitter, as

                                   2   well as “user activity on other sites and apps.” Id. ¶ 65. Flurry “shares information it collects

                                   3   from its users within its affiliated brands and with ‘publishers, advertisers, measurement analytics,

                                   4   apps, or other companies.” Id. ¶ 66. The information collected on a user includes “name, gender,

                                   5   birthdate, geolocation information, search queries, mobile device identifier, mobile phone number,

                                   6   alternative email addresses, contacts, contact information (including online contact information),

                                   7   nicknames and aliases, physical address, IP address, other persistent identifiers, and any other

                                   8   information [a] child [user] may share with [Flurry] or [Flurry’s] partners, such as photos, videos

                                   9   or audio files that contain [a child user’s] image or voice.” Id. ¶ 67.

                                  10          SDK Vungle is alleged to have the capacity to “share Personal Data with other,

                                  11   undisclosed third-parties,” and plaintiffs allege that their forensic analysis shows that Vungle sent

                                  12   a user’s IDFA/AAID and other personal data to a “separate online marketing company called
Northern District of California
 United States District Court




                                  13   Adjust.” Id. ¶ 73. This transmission “permitted Adjust to track the user’s activities subsequent to

                                  14   viewing the ad.” Id. Such tracking, “known as ‘ad attribution,’” enables online marketing

                                  15   companies to “track users on behalf of advertisers, observing the users’ behavior over time to

                                  16   determine whether an ad leads a user to install the advertised app and, thus, whether a specific ad

                                  17   influenced behavior and was commercially profitable.” Id. SDK defendants AdColony and Flurry

                                  18   are alleged to have advertised their ability to accomplish ad attribution “even where users have

                                  19   attempted to limit ad tracking.” Id. ¶¶ 137(a), (b). Similar allegations are made about the other

                                  20   SDK defendants. SDK Kochava is alleged to have marketed its ability to “match individual users

                                  21   to their devices using what it calls ‘cross-device algorithms.’” Dkt. No. 117-1 (“DAC”) ¶ 58.

                                  22   These algorithms purportedly allowed Kochava to “track user behavior and to identify users --

                                  23   including children -- at the individual level, even where there are multiple users of the same

                                  24   device.” Id.

                                  25          The gravamen of the complaints is that the “Developer Defendants and the SDK

                                  26   Defendants, in coordination, collect and use the Personal Data described [in the complaint] to

                                  27   track, profile, and target children with targeted advertising.” KAC ¶ 110. Plaintiffs allege that

                                  28   “[w]hen children are tracked over time and across the Internet, various activities are linked to a
                                                                                          4
                                          Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 5 of 22




                                   1   unique and persistent identifier to construct a profile of the user of a given mobile device.”

                                   2   Id. ¶ 111. While a persistent identifier in isolation is a “string of numbers uniquely identifying a

                                   3   user,” when “linked to other data points about the same user, such as app usage, geographic

                                   4   location (including likely domicile), and Internet navigation, it discloses a personal profile that can

                                   5   be exploited in a commercial context.” Id. Plaintiffs allege that defendants “aggregate this data,

                                   6   and also buy it from and sell it to other third-parties.” Id. ¶ 112. Plaintiffs add that personal

                                   7   digital devices “are increasingly associated with individual users, rather than families,” and that

                                   8   even children often “have their own devices; as of 2017, 45% of children younger than 8-years-old

                                   9   had their own mobile device.” Id. ¶¶ 117, 144.

                                  10          Plaintiffs contend that “[t]he ability to serve targeted advertisements to (or to otherwise

                                  11   profile) a specific user no longer turns upon obtaining the kinds of data with which most

                                  12   consumers are familiar (name, email addresses, etc.), but instead on the surreptitious collection of
Northern District of California
 United States District Court




                                  13   persistent identifiers, which are used in conjunction with other data points to build robust online

                                  14   profiles.” Id. ¶ 122. “Once a persistent identifier is sent ‘into the marketplace,’ it is exposed to --

                                  15   and thereafter may be collected and used by -- an almost innumerable set of third-parties.” Id.

                                  16                                          LEGAL STANDARDS

                                  17          The standards governing defendants’ motions to dismiss are well-established. Rule 8(a)(2)

                                  18   of the Federal Rules of Civil Procedure requires that a complaint must contain “a short and plain

                                  19   statement of the claim showing that the pleader is entitled to relief.” To meet that rule and survive

                                  20   a Rule 12(b)(6) motion to dismiss, a plaintiff must allege “enough facts to state a claim to relief

                                  21   that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This does not

                                  22   impose a probability requirement at the pleading stage. “[I]t simply calls for enough fact to raise a

                                  23   reasonable expectation that discovery will reveal evidence of” the conduct challenged by plaintiff.

                                  24   Id. at 556. “A claim has facial plausibility when the plaintiff pleads factual content that allows the

                                  25   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

                                  26   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). The allegations in

                                  27   the complaint must be sufficiently clear and concrete to give the defendant an “idea [of] where to

                                  28   begin” in preparing a response to the complaint. Twombly, 550 U.S. at 565 n.10. Determining
                                                                                          5
                                            Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 6 of 22




                                   1   whether a complaint states a plausible claim for relief is a “context-specific task that requires the

                                   2   reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

                                   3           The Court treats the plaintiffs’ factual allegations as true and draws all reasonable

                                   4   inferences in plaintiffs’ favor. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987).

                                   5   But it will not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                   6   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                   7   2008) (quotation omitted). If the complaint is dismissed, an opportunity to amend will be

                                   8   provided unless the Court determines that no cure is possible by new allegations of fact. Lopez v.

                                   9   Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000).

                                  10           For the motions to dismiss for lack of personal jurisdiction, plaintiffs bear “the burden of

                                  11   establishing that jurisdiction is proper.” Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir.

                                  12   2008). Where, as here, the Court has not required an evidentiary hearing, it is enough for the
Northern District of California
 United States District Court




                                  13   plaintiff to make a prima facie showing of personal jurisdiction. Id. Uncontroverted allegations in

                                  14   the complaint must be taken as true, and “[c]onflicts between the parties over statements contained

                                  15   in affidavits must be resolved in the plaintiff’s favor.” Schwarzenegger v. Fred Martin Motor Co.,

                                  16   374 F.3d 797, 800 (9th Cir. 2004). However, the Court “may not assume the truth of allegations

                                  17   in a pleading which are contradicted by affidavit.” Mavrix Photo, Inc. v. Brand Technologies,

                                  18   Inc., 647 F.3d 1218, 1223 (9th Cir. 2011). There are two types of personal jurisdiction, “general”

                                  19   and “specific,” and for the Court to exercise the latter over a defendant, “the suit must arise out of

                                  20   or relate to the defendant’s contacts with the forum.” Bristol-Myers Squibb Co. v. Superior Court

                                  21   of California, San Francisco County, 137 S.Ct. 1773, 1779-80 (2017) (quotations omitted).

                                  22                                              DISCUSSION

                                  23   I.      STATE LAW PRIVACY CLAIMS
                                  24           A.     California Intrusion Upon Seclusion
                                  25           A California tort claim for intrusion upon seclusion is alleged for all named plaintiffs and

                                  26   putative class members. While plaintiffs pursue the tort on behalf of a proposed 34-state class in

                                  27

                                  28
                                                                                          6
                                           Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 7 of 22




                                   1   all three cases, the named plaintiffs themselves are from California (Kiloo, Disney and Viacom

                                   2   cases), New York (Kiloo and Disney cases) and Massachusetts (Disney case only).2

                                   3          For the elements of the tort, plaintiffs say that (1) they and their children had “reasonable

                                   4   expectations of privacy in their mobile devices and their online behavior”; (2) defendants

                                   5   “intentionally intruded on and into plaintiffs’ and class members’ solitude, seclusion, or private

                                   6   affairs by intentionally designing” the games and SDKs to “surreptitiously obtain, improperly gain

                                   7   knowledge of, review, and/or retain plaintiffs’ and class members’ activities through the

                                   8   monitoring technologies and activities” described in the complaints; and (3) these intrusions were

                                   9   “highly offensive to a reasonable person.” KAC ¶¶ 227-231; DAC ¶¶ 249-253; Dkt. No. 90-1

                                  10   (“VAC”) ¶¶ 169-173. Plaintiffs contend that “California law on intrusion upon seclusion is

                                  11   applicable for all members of the Intrusion Upon Seclusion Class because there is no conflict of

                                  12   law between the law in California and any of the states in which the Class members reside. The
Northern District of California
 United States District Court




                                  13   jurisprudence in California and each of the relevant states adheres to Restatement (Second) of

                                  14   Torts, § 652B with no material variation.” KAC ¶ 225; DAC ¶ 247; VAC ¶ 167. Defendants do

                                  15   not disagree on the choice-of-law issue and focus on California law for their joint arguments to

                                  16   dismiss this claim. See Dkt. No. 193.

                                  17          The Court is sitting in diversity jurisdiction and is guided principally by decisions of the

                                  18   California Supreme Court. Three cases in particular are key to plaintiffs’ privacy claims. In Hill

                                  19   v. National Collegiate Athletic Association, 7 Cal. 4th 1 (1994), the California Supreme Court

                                  20   discussed state privacy law in the context of a claim under the “Privacy Initiative,” a voter

                                  21   initiative which added the phrase “and privacy” to the California Constitution, article I, section 1

                                  22   in November 1972. As amended, the section states: “All people are by nature free and

                                  23   independent and have inalienable rights. Among these are enjoying and defending life and liberty,

                                  24

                                  25

                                  26   2
                                        The thirty-four states are Alabama, Alaska, Arizona, Arkansas, California, Colorado,
                                  27   Connecticut, Delaware, Georgia, Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky, Louisiana,
                                       Maine, Maryland, Minnesota, Missouri, Nevada, New Hampshire, New Jersey, North Carolina,
                                  28   Ohio, Oklahoma, Oregon, Pennsylvania, South Dakota, Texas, Utah, Vermont, Washington and
                                       West Virginia.
                                                                                       7
                                          Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 8 of 22




                                   1   acquiring, possessing, and protecting property, and pursuing and obtaining safety, happiness, and

                                   2   privacy.”

                                   3          Examining a claim brought by student athletes who were required to provide urine samples

                                   4   under closely monitored conditions, the Hill court held that “a plaintiff alleging an invasion of

                                   5   privacy in violation of the state constitutional right to privacy must establish each of the following:

                                   6   (1) a legally protected privacy interest; (2) a reasonable expectation of privacy in the

                                   7   circumstances; and (3) conduct by defendant constituting a serious invasion of privacy.” 7 Cal.

                                   8   4th at 39-40. For the last element, the court stated that “[a]ctionable invasions of privacy must be

                                   9   sufficiently serious in their nature, scope, and actual or potential impact to constitute an egregious

                                  10   breach of the social norms underlying the privacy right.” Id. at 37. The court also observed, more

                                  11   than once, that “privacy interests and accompanying legal standards are best viewed flexibly and

                                  12   in context,” and “[w]hatever their common denominator, privacy interests are best assessed
Northern District of California
 United States District Court




                                  13   separately and in context.” Id. at 31, 35. The court ultimately concluded there was no

                                  14   constitutional privacy violation and reversed the permanent injunction against the NCAA’s drug

                                  15   testing program, both because student athletes had diminished expectations of privacy in that

                                  16   context and the NCAA had competing interests that were “reasonably calculated to further its

                                  17   legitimate interest in maintaining the integrity of intercollegiate athletic competition.” Id. at 44.

                                  18   On the seriousness of the privacy invasion, the court held that the “NCAA’s use of a particularly

                                  19   intrusive monitored urination procedure justifies further inquiry, even under conditions of

                                  20   decreased expectations of privacy.” Id. at 43.

                                  21          Four years later, in Shulman v. Group W Productions, Inc., 18 Cal. 4th 200 (1998), the

                                  22   court examined two privacy claims brought under the common law rather than the state

                                  23   Constitution. Citing the Restatement Second of Torts sections 652A-652E, the court differentiated

                                  24   the claim alleging “public disclosure of private facts” from the claim alleging “intrusion into

                                  25   private places, conversations, or other matters.” Id. at 214. Both were described as privacy causes

                                  26   of action recognized by California courts. Characterizing the latter as the privacy tort that “best

                                  27   captures the common understanding of an ‘invasion of privacy,’” the court explained that the

                                  28   claim has two elements: “(1) intrusion into a private place, conversation or matter, (2) in a manner
                                                                                          8
                                          Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 9 of 22




                                   1   highly offensive to a reasonable person.” Id. at 230-31. Determining the offensiveness of an

                                   2   intrusion “requires consideration of all the circumstances of the intrusion, including its degree and

                                   3   setting and the intruder’s ‘motives and objectives.’” Id. at 236 (quotation omitted). The Shulman

                                   4   court echoed Hill in stating that “California tort law provides no bright line on this question; each

                                   5   case must be taken on its facts.” Id. at 237. On the intrusion claim in that case, the court held that

                                   6   summary judgment for the defense was improper because there were triable issues of fact on both

                                   7   plaintiffs’ expectations of privacy and the offensiveness of the intrusion. Id. at 230-43.

                                   8          In Hernandez v. Hillsides, Inc., 47 Cal. 4th 272 (2009), the court considered invasion of

                                   9   privacy claims under the common law and the state Constitution. This case involved a hidden

                                  10   camera set up in plaintiffs’ shared office in an attempt by their work supervisor to determine who

                                  11   might be making improper use of the work computer in that office. In analyzing plaintiffs’ claims,

                                  12   the court looked to Shulman for the elements of the common law tort claim, and to Hill for the
Northern District of California
 United States District Court




                                  13   elements for the constitutional claim. 47 Cal. 4th at 286-87. Significantly, the Hernandez court

                                  14   “[b]orrow[ed] certain shorthand language from Hill, 7 Cal. 4th 1, 26, which distilled the largely

                                  15   parallel elements of these two causes of action,” and analyzed the two claims together, considering

                                  16   “(1) the nature of any intrusion upon reasonable expectations of privacy, and (2) the offensiveness

                                  17   or seriousness of the intrusion, including any justification and other relevant interests.” 47 Cal.

                                  18   4th at 288. On the question of whether “defendants’ video surveillance measures intruded upon

                                  19   plaintiffs’ reasonable expectations of privacy,” the court agreed with the Court of Appeal that

                                  20   plaintiffs had plausibly made out a prima facie case in the affirmative. Id.

                                  21          For the inquiry into the “offensiveness/seriousness of the privacy intrusion,” the court

                                  22   observed that actionable invasions of privacy “must be ‘highly offensive’ to a reasonable person

                                  23   (Shulman, 18 Cal. 4th at 231), and ‘sufficiently serious’ and unwarranted as to constitute an

                                  24   ‘egregious breach of the social norms.’ (Hill, 7 Cal. 4th at 37).” Id. at 295. The court held that

                                  25   “no reasonable jury could find in plaintiffs’ favor and impose liability on this evidentiary record,”

                                  26   where “[a]ctivation of the surveillance system was narrowly tailored in place, time, and scope, and

                                  27   was prompted by legitimate business concerns” and plaintiffs “were not at risk of being monitored

                                  28
                                                                                         9
                                         Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 10 of 22




                                   1   or recorded during regular work hours and were never actually caught on camera or videotape.”

                                   2   Id. at 295, 301.

                                   3          As these cases indicate, the California Supreme Court has moved toward treating the tort

                                   4   and constitutional privacy inquiries as functionally identical, although the claims do continue to

                                   5   exist as separate claims with technically distinct elements. Consequently, plaintiffs were right to

                                   6   allege for the standalone intrusion claim that the intrusions were “highly offensive to a reasonable

                                   7   person.” KAC ¶ 230; DAC ¶ 252; VAC ¶ 172. By the same token, defendants were wrong in

                                   8   trying to marginalize as “irrelevant” certain consumer surveys proffered by plaintiffs for the tort

                                   9   claim because they did not ask about an “egregious breach of social norms.” Dkt. No. 193 at 10.

                                  10          Defendants’ insistence on a sky-high standard of egregiousness is also questionable.

                                  11   Defendants say that “[o]nly the most egregious circumstances meet this standard, such as

                                  12   dissemination by the police of gruesome photographs of a deceased car accident victim, disclosure
Northern District of California
 United States District Court




                                  13   of a patient’s HIV status, or misrepresenting one’s identity to access confidential information

                                  14   about childhood abuse.” Id. at 5. There is no doubt those would be egregious acts, but neither the

                                  15   law nor common sense demand that “egregious” be cabined to such extraordinary circumstances

                                  16   and nothing more.

                                  17          The cases defendants cite certainly do not point to a different conclusion. In Catsouras v.

                                  18   Department of California Highway Patrol, 181 Cal. App. 4th 856 (2010), which involved a

                                  19   callous circulation of gruesome death images, the claim at issue was based on the public disclosure

                                  20   of private facts and not an intrusion upon seclusion, and so the court did not apply Hill’s

                                  21   “egregious breach of social norms” standard at all. The Catsouras case in fact makes no mention

                                  22   of Hill, and specifically notes that another case is “inapposite” precisely because it discussed “a

                                  23   claim of invasion of privacy in the guise of intrusion into seclusion, not public disclosure of

                                  24   private facts.” 181 Cal. App. 4th at 869. Urbaniak v. Newton, 226 Cal. App. 3d 1128 (1991),

                                  25   which addressed the disclosure of a patient’s HIV status, is a decision from a California

                                  26   intermediate appellate court that pre-dates Hill. And Taus v. Loftus, 40 Cal. 4th 683, 730-739

                                  27   (2007), focused its analysis of plaintiff’s intrusion claim on the reasonableness of her expectation

                                  28   of privacy. While the Taus court found that the conduct alleged in that case -- misrepresenting
                                                                                        10
                                         Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 11 of 22




                                   1   one’s identity to access confidential information about plaintiff’s childhood abuse -- “could be

                                   2   found ‘highly offensive’ for purposes of the intrusion-into-private-matters tort,” id. at 740, its

                                   3   factual context bears scant relevance here, and so the opinion is properly given little weight under

                                   4   the Shulman court’s teaching that for offensiveness, “each case must be taken on its [own] facts.”

                                   5   18 Cal. 4th at 237; see also Hernandez, 47 Cal. 4th at 237.

                                   6          Defendants also overstate the propriety of terminating privacy claims at the motion to

                                   7   dismiss stage. To be sure, the plausibility of a privacy claim may be decided on the adequacy of

                                   8   the offensiveness element as a matter of law. See Deteresa v. American Broadcasting Cos., Inc.,

                                   9   121 F.3d 460, 465 (9th Cir. 1997) (“If the undisputed material facts show no reasonable

                                  10   expectation of privacy or an insubstantial impact on privacy interests, the question of invasion

                                  11   may be adjudicated as a matter of law.”) (quoting Sanders v. American Broadcasting Cos., 52 Cal.

                                  12   App. 4th 543 (1997)). But the Court is mindful of the emphasis in Sheehan v. San Francisco
Northern District of California
 United States District Court




                                  13   49ers, Ltd., 45 Cal. 4th 992 (2009), which involved a constitutional privacy claim, on the

                                  14   importance of having an adequate factual record before dismissing a privacy case. There,

                                  15   plaintiffs “allege[d] that the 49ers’ patdown policy violate[d] their state constitutional right to

                                  16   privacy.” Id. at 998. The court noted that the “case comes before us after the superior court

                                  17   dismissed the case on demurrer. This means that the 49ers’ have not yet even filed an answer,

                                  18   given any explanation or justification for the alleged search policy, or asserted any defenses. The

                                  19   only record we have, and all we have to go by in deciding this case, is the complaint.” Id. The

                                  20   Sheehan court concluded that, “given the absence of an adequate factual record, . . . further inquiry

                                  21   is necessary to determine whether the challenged policy is reasonable.” Id. at 1003; see also Hill,

                                  22   7 Cal. 4th at 40 (“[W]hether defendant’s conduct constitutes a serious invasion of privacy [is] a

                                  23   mixed question[] of law and fact”).

                                  24          With this guidance in mind, the Court finds that plaintiffs have adequately alleged an

                                  25   intrusion upon seclusion claim and the offensiveness element in particular, which is the only

                                  26   element of the intrusion claim that defendants squarely challenge. See Dkt. No. 193. Plaintiffs

                                  27   state in detail what data was secretly collected, how the collection was done, and how the

                                  28   harvested data was used. They also present detailed and specific allegations about why these
                                                                                          11
                                         Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 12 of 22




                                   1   intrusions would have been highly offensive to the reasonable person on the basis of multiple

                                   2   sources, including reports, studies, surveys, case law and secondary legal materials. See, e.g.,

                                   3   KAC ¶¶ 149-166, and cf. Hill, 7 Cal. 4th at 36 (“Whether established social norms safeguard a

                                   4   particular type of information or protect a specific personal decision from public or private

                                   5   intervention is to be determined from the usual sources of positive law governing the right to

                                   6   privacy -- common law development, constitutional development, statutory enactment, and the

                                   7   ballot arguments accompanying the Privacy Initiative.”).

                                   8          The observations by the California Supreme Court about the context-specific nature of the

                                   9   privacy inquiry, and that social norms on privacy are not static, are particularly apt here. See, e.g.,

                                  10   Shulman, 18 Cal. 4th at 207-08; see also Opperman v. Path, Inc., 205 F. Supp. 3d 1064, 1079-80

                                  11   (N.D. Cal. 2016). Current privacy expectations are developing, to say the least, with respect to a

                                  12   key issue raised in these cases -- whether the data subject owns and controls his or her personal
Northern District of California
 United States District Court




                                  13   information, and whether a commercial entity that secretly harvests it commits a highly offensive

                                  14   or egregious act. The Court cannot say that the answers are so patently obvious that plaintiffs’

                                  15   allegations are implausible or inadequate as a matter of law.

                                  16          Defendants again have not identified any cases that demand a different result. For

                                  17   example, in Folgelstrom v. Lamps Plus, Inc., 195 Cal. App. 4th 986, 992 (2011), the California

                                  18   Court of Appeal affirmed the dismissal of a constitutional privacy claim because “the supposed

                                  19   invasion of privacy essentially consisted of Lamps Plus obtaining plaintiff’s address without his

                                  20   knowledge or permission, and using it to mail him coupons and other advertisements.” The court

                                  21   found that “[t]his conduct is not an egregious breach of social norms, but routine commercial

                                  22   behavior.” Id. The Folgelstrom court similarly affirmed the dismissal of the intrusion tort claim

                                  23   because, “[a]s with the alleged constitutional violation, . . . the conduct of which [plaintiff]

                                  24   complains does not meet the standard of ‘highly offensive.’” Id. at 993.

                                  25          The same does not hold here. Plaintiffs in this case have alleged that defendants harvested

                                  26   much more information about users than just their mailing addresses. They have also alleged that

                                  27   defendants are doing much more with the collected information than simply sending “coupons and

                                  28   other advertisements.” Plaintiffs have alleged that defendants surreptitiously gathered user-
                                                                                          12
                                         Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 13 of 22




                                   1   specific information; they continue to gather information and track individual users in real time;

                                   2   they share (and buy and sell) this information with other third-party companies; and all of this

                                   3   results in the minor users being shown targeted advertisements and in the users continuing to be

                                   4   tracked after being shown the advertisements to see if they take actions in response to the ads.

                                   5   “[E]ach case must be taken on its facts” on the question of offensiveness, Shulman, 18 Cal. 4th at

                                   6   237, and these sets of facts are not the same. This is not a case in which “the undisputed material

                                   7   facts show . . . an insubstantial impact on privacy interests.” Hill, 7 Cal. 4th at 40. Plaintiffs have

                                   8   sufficiently pled more, and they are entitled to the development of an “adequate factual record” to

                                   9   more properly test their claims. Sheehan, 45 Cal. 4th at 1003.

                                  10          In re Nickelodeon Consumer Privacy Litigation, 827 F.3d 262 (3d Cir. 2016), also does not

                                  11   carry the day for defendants. The court addressed an intrusion upon seclusion claim under New

                                  12   Jersey law, which, like California law, looks to the Second Restatements of Torts. 827 F.3d at
Northern District of California
 United States District Court




                                  13   292. This Court agrees with Nickelodeon that the status of game users as minors is not a main

                                  14   driver of the privacy analysis, see id. 294-95, but the case is otherwise not germane. Nickelodeon

                                  15   affirmed the dismissal of Google because “courts have long understood that tracking cookies can

                                  16   serve legitimate commercial purposes.” Id. at 294 & n.203 (citing, for example, In re DoubleClick

                                  17   Inc. Privacy Litig., 154 F. Supp. 2d 497, 519 (S.D.N.Y. 2001)). Even if that debatable principle

                                  18   were embraced, it does not necessarily fit the scope of behavioral tracking that the mobile

                                  19   applications here are alleged to have practiced. As the United States Supreme Court has observed

                                  20   on several occasions, a mobile phone has become “almost a ‘feature of human anatomy’” that

                                  21   provides a wealth of personal information about its user. Carpenter v. United States, 138 S.Ct.

                                  22   2206, 2218 (2018) (quoting Riley v. California, 573 U.S. 373, 385 (2014)). Cell phones and

                                  23   mobile devices are “compulsively” carried and used by most people, see, e.g., Carpenter, 138 S.

                                  24   Ct. at 2218, including kids. The persistent identifiers and other data harvested to track users on

                                  25   these ubiquitous mobile devices involve collection practices that exceed those of the cookies in

                                  26   Nickelodeon, and without a “long” understanding suggesting that that is okay to do.

                                  27          Defendants seek to downplay plaintiffs’ complaints as alleging only the “collection of

                                  28   anonymous digital user data” and as lacking non-conclusory allegations of subsequent misuse.
                                                                                         13
                                           Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 14 of 22




                                   1   Dkt. No. 193 at 6. That is not a fair characterization of these detailed and lengthy complaints.

                                   2   When read in a common-sense way, as Rule 8 requires, plaintiffs’ allegations are considerably

                                   3   more user-specific than defendants suggest and more than adequately allege that the collected data

                                   4   was used to serve plaintiffs with targeted advertising while using the apps.

                                   5          This is enough to let the complaints go forward. The parties devoted considerable

                                   6   attention to a few other issues that do not need to be addressed at this stage of the case. One is

                                   7   deceit. The presence of an affirmative misrepresentation has been found significant by other

                                   8   courts. See, e.g., Nickelodeon, 827 F.3d at 295, 269 (vacating dismissal of intrusion claim against

                                   9   Viacom where the registration form on Viacom’s website included the message, “HEY GROWN-

                                  10   UPS: We don’t collect ANY personal information about your kids. Which means we couldn’t

                                  11   share it even if we wanted to!,” but plaintiffs alleged Viacom had nevertheless collected

                                  12   information and shared it with Google). While courts have found this kind of “plus” factor to be
Northern District of California
 United States District Court




                                  13   significant in establishing an expectation of privacy or making a privacy intrusion especially

                                  14   offensive, no court has held deceit to be a requirement of an intrusion claim. The parties do not

                                  15   suggest otherwise, and for the reasons discussed above, the Court concludes that plaintiffs here

                                  16   have sufficiently stated a claim even without that factor. The Court also notes that defendants

                                  17   have not challenged plaintiffs’ expectation of privacy in any event, but only the gravity of the

                                  18   alleged invasion.

                                  19          Both sides also discuss the contracts that existed between the developer defendants and the

                                  20   SDK defendants, as well as the defendants’ respective privacy policies.3 These documents will

                                  21   likely be pertinent to issues of notice and consent, and the ultimate resolution of plaintiffs’

                                  22   intrusion claims. As framed, however, they are not appropriate for resolution as a part of this

                                  23   12(b)(6) analysis of whether or not plaintiffs have sufficiently stated an intrusion claim to go

                                  24   forward. See, e.g., Hill, 7 Cal. 4th at 40 (defendant may prevail in a state constitutional privacy

                                  25   case by “pleading and proving, as an affirmative defense, that the invasion of privacy is justified

                                  26
                                       3
                                  27     The Court grants the pending requests to take judicial notice of these documents, Dkt. Nos. 196,
                                       209, 212, 215, which are not germane to the Court’s analysis in any event. Defendants’ objection
                                  28   to plaintiffs’ “demonstrative” used at the hearing on these motions, Dkt. No. 252, is overruled,
                                       though that demonstrative, too, did not impact the outcome here.
                                                                                         14
                                         Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 15 of 22




                                   1   because it substantively furthers one or more countervailing interests” or by pleading and proving

                                   2   “other available defenses, e.g., consent”); Sheehan, 45 Cal. 4th at 998 (“The Court of Appeal held

                                   3   that plaintiffs validly consented to the search policy. It may ultimately be right, but the meager

                                   4   record before us does not establish valid consent as a matter of law. In particular, the 49ers’ have

                                   5   not demonstrated that the allegations of the complaint fail to state a cause of action under any

                                   6   possible legal theory. Further factual development is necessary.”). Here, too, defendants have

                                   7   failed to demonstrate that plaintiffs’ allegations fail to state a cause of action as a matter of law,

                                   8   and the issues of whether defendants complied with their contracts as written, Dkt. No. 193 at 18-

                                   9   19, and whether their privacy policies establish valid consent, id. at 19-20, are disputed issues that

                                  10   need further factual development.

                                  11           B.      California Constitution

                                  12           A claim for violation of privacy under the California Constitution is alleged for the
Northern District of California
 United States District Court




                                  13   California subclasses only. As discussed above, if this claim had been asserted in isolation, the

                                  14   elements would be: “(1) a legally protected privacy interest; (2) a reasonable expectation of

                                  15   privacy in the circumstances; and (3) conduct by defendant constituting a serious invasion of

                                  16   privacy.” Hill, 7 Cal. 4th at 39-40. And in order to be actionable, the privacy invasion would

                                  17   need to “constitute an egregious breach of the social norms underlying the privacy right.” Id. at

                                  18   37.

                                  19           The claim is not asserted here by itself but in combination with the tort claim of intrusion

                                  20   upon seclusion, which is alleged on behalf of all plaintiffs and putative class members. In that

                                  21   circumstance, it is appropriate to assess the two claims together and examine “the largely parallel

                                  22   elements” of these two claims which call on the Court to consider “(1) the nature of any intrusion

                                  23   upon reasonable expectations of privacy, and (2) the offensiveness or seriousness of the intrusion,

                                  24   including any justification and other relevant interests.” Hernandez, 47 Cal. 4th at 288.

                                  25           As discussed, the tort inquiry and constitutional inquiry are functionally identical.

                                  26   Defendants do not raise a separate challenge to the constitutional claim and no case points to a

                                  27   different outcome for this claim as opposed to the intrusion claim. Defendants’ motion to dismiss

                                  28
                                                                                          15
                                             Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 16 of 22




                                   1   the California constitutional claim is denied for the same reasons as for the California intrusion

                                   2   claim above.

                                   3            C.     Massachusetts Statutory Right to Privacy
                                   4            A claim for a violation of Massachusetts’ statutory right to privacy is asserted in the

                                   5   Disney case only. Massachusetts General Laws Chapter 214, § 1B guarantees freedom from

                                   6   “unreasonable, substantial or serious interference” with individual privacy.

                                   7            Both sides agree that the analysis under this Massachusetts statute follows along the same

                                   8   lines as the California privacy claims. See Dkt. No. 193 at 14 (defendants); Dkt. No. 216-3 at 18

                                   9   (plaintiffs). The Court concurs. See Kelley v. CVS Pharmacy, Inc., No. 98-0897-BLS2, 2007 WL

                                  10   2781163, at *2 (Mass. Super. Aug. 24, 2007) (statutory tort of invasion of privacy is established if

                                  11   plaintiff can show that “the interference was unreasonable and either substantial or serious”).

                                  12   Defendants’ motion to dismiss the Massachusetts statutory right to privacy claim is consequently
Northern District of California
 United States District Court




                                  13   denied for the same reasons as the privacy claims under California law.

                                  14   II.      STATE LAW CONSUMER PROTECTION CLAIMS
                                  15            A.     New York GBL § 349
                                  16            A claim under New York’s consumer protection statute, New York General Business Law

                                  17   § 349(a), is asserted in the Kiloo and Disney actions. That statutory section prohibits “[d]eceptive

                                  18   acts or practices in the conduct of any business, trade or commerce or in the furnishing of any

                                  19   service in [New York].”

                                  20            Defendants argue that the types of privacy invasions alleged here are not actionable under

                                  21   GBL § 349, pointing to Mount v. PulsePoint, Inc., No. 13 Civ. 6592 (NRB), 2016 WL 5080131

                                  22   (S.D.N.Y. Aug. 17, 2016), aff’d, 684 Fed. Appx. 32 (2d Cir. 2017). There, the Southern District

                                  23   of New York court held that the statutory requirement of “actual” harm had not been met, and that

                                  24   plaintiffs had “not alleged a privacy harm actionable under GBL § 349” where they conceded

                                  25   “there are no allegations that PulsePoint was able to link [internet browsing history] information to

                                  26   specific persons, rather than to a particular browser and/or device.” 2016 WL 5080131, at *11.

                                  27   Here, however, plaintiffs’ complaints contain non-conclusory allegations that defendants collected

                                  28   and used personal data that is “identifiable or associable with specific, individual child users, is as
                                                                                          16
                                         Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 17 of 22




                                   1   persistent as a social security number, and can be used to track, profile, and target children across

                                   2   multiple devices and over time.” KAC ¶ 254; see also, e.g., DAC ¶ 58. And as discussed above,

                                   3   plaintiffs here allege much broader and deeper tracking than the mere collection of web browsing

                                   4   history. See Mount, 2016 WL 5080131, at *2 (“[B]esides its conclusory reference to users’

                                   5   ‘Personally Identifiable Information,’ the amended complaint does not specify what information

                                   6   other than web browsing history PulsePoint was able to acquire or how PulsePoint was able to

                                   7   acquire it.”). The New York GBL § 349 claim will go forward.

                                   8          B.      California UCL

                                   9          A claim under the California Unfair Competition Law, Cal. Bus. & Prof. Code §17200, is

                                  10   asserted in the Disney case only. Of the two California plaintiffs in that case, Rushing and

                                  11   Remold, it is alleged for Remold only, presumably because she was the only one who paid any

                                  12   money to download one of the gaming apps at issue (“Where’s My Water?”). Remold asserts a
Northern District of California
 United States District Court




                                  13   UCL claim under all three prongs of the UCL -- “fraudulent,” “unfair” and “unlawful.” DAC

                                  14   ¶¶ 281-284.

                                  15          The Court denies defendants’ motion to dismiss Remold’s claim under the “unlawful”

                                  16   prong. As detailed above, the Court finds plaintiffs’ California privacy claims can go forward, and

                                  17   so the UCL “unlawful” claim can also go forward on that basis.

                                  18          Remold’s “unfair” claim can also go forward. As our circuit noted in Hodsdon v. Mars,

                                  19   Inc., 891 F.3d 857, 866 (9th Cir. 2018), “the proper definition of ‘unfair’ conduct against

                                  20   consumers ‘is currently in flux’ among California courts.” In that case, the parties had argued

                                  21   unfairness under the competing tests in both Cel-Tech Communications, Inc. v. Los Angeles

                                  22   Cellular Telephone Company, 20 Cal. 4th 163 (1999), and South Bay Chevrolet v. General Motors

                                  23   Acceptance Corporation, 72 Cal. App. 4th 861 (1999). Id. at 866. Hodsdon expressly observed

                                  24   that “[t]he Cel-Tech test did not apply to actions by consumers,” even though some California

                                  25   courts have extended the Cel-Tech definition of unfairness to consumer actions anyway. Id. The

                                  26   court rejected plaintiffs’ claims under the Cel-Tech test but also examined the claims under the

                                  27   South Bay test, which dictates that “unfair” conduct occurs when the alleged practice “offends an

                                  28   established public policy or when the practice is immoral, unethical, oppressive, unscrupulous or
                                                                                         17
                                         Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 18 of 22




                                   1   substantially injurious to consumers.” Id. In light of the Court’s rulings on the sufficiency of

                                   2   plaintiffs’ pleadings for privacy invasions, including under the California Constitution, the Court

                                   3   cannot rule out at this stage that plaintiffs may also be able to prevail on a claim for an “unfair”

                                   4   violation of the UCL.

                                   5           Finally, plaintiffs also assert a fraudulent omission claim under the UCL. DAC ¶ 281.

                                   6   That claim is subject to the heightened pleading standard under Federal Rule of Civil Procedure

                                   7   9(b). The Court finds that plaintiffs’ allegations clear that bar. Plaintiffs’ allegations are

                                   8   “sufficient[ly] detail[ed] . . . to give us some assurance that [plaintiff’s] theory has a basis in fact.”

                                   9   Berson v. Applied Signal Tech., Inc., 527 F.3d 982, 989-90 (9th Cir. 2008). They also provide

                                  10   defendants “notice of the particular misconduct which is alleged to constitute the fraud charged so

                                  11   that they can defend against the charge and not just deny that they have done anything wrong.”

                                  12   Bly-Magee v. California, 236 F.3d 1014, 1019 (9th Cir. 2001) (quotation omitted). Rule 9(b)
Northern District of California
 United States District Court




                                  13   “requires no more.” Berson, 527 F.3d at 990.

                                  14           C.      Massachusetts GL 93A

                                  15           A claim under Massachusetts’ consumer protection statute, General Laws Chapter 93A, is

                                  16   asserted in the Disney case only. Plaintiff Supernault is the sole Massachusetts resident in that

                                  17   case. DAC ¶ 4.

                                  18           Plaintiff contends that she has sufficiently pled an injury under that statute because she has

                                  19   pled “that she purchased the app (DAC ¶ 285).” Dkt. No. 213 at 2. But as defendants rightly

                                  20   point out, the cited paragraph relates to plaintiff Remold, not plaintiff Supernault. See DAC ¶ 285

                                  21   (“Plaintiff Remold suffered injury in fact and lost money or property as a result of the defendants’

                                  22   business acts and/or practices. But for defendants’ unfair, unlawful, or fraudulent business acts or

                                  23   practices, plaintiff Remold would not have purchased defendants’ Where’s My Water? app.”).

                                  24   Plaintiff Supernault is alleged only to have downloaded the “Where’s My Water? Free” and

                                  25   “Where’s my Water? 2” apps, both of which appear to have been offered for free. DAC ¶¶ 4, 27.

                                  26           Because plaintiffs’ argument that plaintiff Supernault suffered “injury or harm worth more

                                  27   than a penny,” Dkt. No. 213 at 2 (citing O’Hara v. Diageo-Guinness, USA, Inc., 306 F. Supp. 3d

                                  28
                                                                                           18
                                         Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 19 of 22




                                   1   441, 453 n.1 (D. Mass. 2018)), is not supported by their allegations, defendants’ motion to dismiss

                                   2   this claim is granted. Plaintiffs will be given an opportunity to amend.

                                   3
                                       III.    THE FLURRY AND OATH DEFENDANTS’ MOTION TO DISMISS (DKT.
                                   4           NO. 204)

                                   5           The Flurry and Oath defendants (Flurry, Inc., Oath (Americas) Inc. and Oath Inc.)

                                   6   separately move in the Kiloo action for a dismissal on the basis that plaintiffs’ allegations “fail to

                                   7   differentiate among the three different entities, and fail to allege facts that could support liability

                                   8   of the Oath Entities for the acts of their subsidiary.” Dkt. No. 204 at 2. Plaintiffs clarify in

                                   9   response that they are not alleging any theories of secondary liability. Dkt. No. 211 at 4.

                                  10           Defendants’ first point has merit. The complaint simply defines “Flurry” to include all

                                  11   three entities. See KAC ¶ 13 (“Flurry, Inc., Oath (Americas) Inc., and Oath Inc., together,

                                  12   ‘Flurry’”). No factual basis is alleged for disregarding these entities’ separate corporate forms in
Northern District of California
 United States District Court




                                  13   this manner. The complaint fails to give these defendants adequate notice of the claims against

                                  14   each of them, and their motion to dismiss is consequently granted. See In re Resistors Antitrust

                                  15   Litigation, No. 15-cv-03820-JD, 2017 WL 3895706, at *4 (N.D. Cal. Sept. 5, 2017) (The

                                  16   “indiscriminate and generalized lumping together of defendants does not make for a sound

                                  17   pleading approach”). Plaintiffs will have an opportunity to amend.

                                  18   IV.     DEFENDANT SYBO’S MOTION TO DISMISS FOR FAILURE TO STATE A
                                               CLAIM AND LACK OF PERSONAL JURISDICTION (DKT. NO. 205)
                                  19

                                  20           A.      Failure to State a Claim - Sufficiency of Allegations Against Sybo

                                  21           Defendant Sybo moves to dismiss the Kiloo complaint because, it argues, the complaint

                                  22   does not allege that “Sybo actually engaged in invasive or deceptive conduct,” and instead alleges

                                  23   only that Sybo had a contractual relationship with Kiloo. Dkt. No. 205 at 1. This is not a fair

                                  24   characterization of the complaint’s allegations against Sybo.

                                  25           The complaint sufficiently alleges Sybo’s involvement for 12(b)(6) purposes. See, e.g.,

                                  26   KAC ¶ 6 (Sybo “co-developed Subway Surfers”); ¶ 8 (“in addition to developing and marketing

                                  27   Subway Surfers, Sybo owns the intellectual property rights for Subway Surfers, and is responsible

                                  28   for developing the game play, graphics, and in-game programming”); n.2 (Sybo’s “website
                                                                                          19
                                         Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 20 of 22




                                   1   contains animated graphics of Subway Surfers” and “links to another page identifying the vendors

                                   2   where consumers can download the game”); ¶ 9 (“Kiloo and Sybo equally split between them all

                                   3   revenues derived from Subway Surfers, including all revenue derived from advertising.”). This is

                                   4   enough at this stage.

                                   5          B.      Lack of Personal Jurisdiction for New York Plaintiffs’ Claims
                                   6          Sybo additionally argues that the claims asserted by named plaintiff Tamara Draut (a New

                                   7   York resident) and other unnamed class members who do not live in California should be

                                   8   dismissed for lack of personal jurisdiction, because the connection to California is insufficient for

                                   9   those claims to bestow jurisdiction over Sybo for them in a California court. Dkt. No. 205 at 2

                                  10   (arguing that plaintiffs “do not allege any facts about Sybo in support of their theory that New

                                  11   York residents can assert claims in a California court against a wholly Denmark-based defendant

                                  12   for alleged injuries that were presumably sustained in New York.”).
Northern District of California
 United States District Court




                                  13          Plaintiffs argue only for the exercise of specific jurisdiction over Sybo; they make no

                                  14   arguments about general jurisdiction. Dkt. No. 210-4 at 7-9. As for the right standard for

                                  15   determining the existence of specific jurisdiction over Sybo, the Court declines plaintiffs’

                                  16   argument that Bristol-Myers Squibb, 137 S.Ct. 1773, has no application here. Dkt. No. 210-4 at 8-

                                  17   9. As the Court has previously observed, “[r]equiring each named plaintiff to establish specific

                                  18   personal jurisdiction over defendants in this Court is the proper approach under BMS and its

                                  19   precedents.” Sharpe v. Puritan’s Pride, Inc., No. 16-cv-06717-JD, 2019 WL 188658, at *4 (N.D.

                                  20   Cal. Jan. 14, 2019).

                                  21          For purposes of this analysis, the “proper focus . . . is on the defendant and its connection

                                  22   to the forum.” Id. Plaintiffs argue that their “claims center on the operation of privacy-violative

                                  23   software in Subway Surfers, a product of the joint venture between Kiloo, Sybo, and the

                                  24   California SDKs. The very purpose of that joint venture is to extract users’ Personal Data from

                                  25   their devices, including those in New York, and to send that data to the SDK Defendants -- all but

                                  26   one of whom are located in California -- where the data is analyzed and monetized for Sybo’s

                                  27   benefit.” Dkt. No. 210-4 at 10. Tellingly, plaintiffs make these arguments without any citations to

                                  28
                                                                                        20
                                            Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 21 of 22




                                   1   their complaint. The complaint makes no such factual allegations about the existence of a joint

                                   2   venture.

                                   3           In Bristol-Myers Squibb, 137 S.Ct. at 1778, the United States Supreme Court found

                                   4   specific jurisdiction to be lacking over BMS for the non-California residents’ claims about BMS’s

                                   5   drug, Plavix, where “BMS did not develop Plavix in California, did not create a marketing

                                   6   strategy for Plavix in California, and did not manufacture, label, package, or work on the

                                   7   regulatory approval of the product in California.” It was not enough that BMS “does sell Plavix in

                                   8   California.” Id. Further, “[t]he bare fact that BMS contracted with a California distributor [was]

                                   9   not enough to establish personal jurisdiction in the State.” Id. at 1783.

                                  10           These observations fit plaintiffs’ allegations against Sybo as they currently stand. Sybo’s

                                  11   motion to dismiss the New York GBL § 349 claim is granted. Plaintiffs may amend the claim.

                                  12
Northern District of California




                                       V.      DEFENDANT KOCHAVA’S MOTION TO DISMISS FOR LACK OF PERSONAL
 United States District Court




                                  13           JURISDICTION (DKT. NO. 195)

                                  14           In the Disney case, defendant Kochava moves to dismiss for lack of personal jurisdiction,

                                  15   arguing that it is a Delaware corporation headquartered in Sandpoint, Idaho, with no significant

                                  16   ties to California. It asserts that the most efficient judicial resolution and alternative forum is in

                                  17   Idaho. Dkt. No. 195.

                                  18           As with defendant Sybo, plaintiffs argue for specific jurisdiction at most. Dkt. No. 207-4.

                                  19   For this motion, plaintiffs bear “the burden of establishing that jurisdiction is proper,” Boschetto v.

                                  20   Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008), and they have failed to meet that burden. Plaintiffs

                                  21   focus on two things, neither of which are sufficient. First, plaintiffs focus on their allegations that

                                  22   Kochava was aware that the Disney gaming apps would be engaged on children’s mobile devices

                                  23   in California. Dkt. No. 207-4 at 4-5. But these allegations are insufficient. See Erickson, 2015

                                  24   WL 4089849, at *3 (“personal jurisdiction ‘must arise out of contacts that the “defendant himself”

                                  25   creates with the forum State’ and . . . ‘the plaintiff cannot be the only link between the defendant

                                  26   and the forum’”; Walden rejected idea that “a defendant’s knowledge of a plaintiff’s forum

                                  27   connections and the foreseeability of harm there are enough in themselves to satisfy the minimum

                                  28   contacts analysis”) (quoting Walden v. Fiore, 571 U.S. 277 (2014)).
                                                                                          21
                                         Case 3:17-cv-04344-JD Document 270 Filed 05/22/19 Page 22 of 22




                                   1           Plaintiffs’ focus on Kochava’s contract with California-based Disney is also misplaced.

                                   2   For specific jurisdiction to exist, plaintiffs’ claims must “arise[] out of or relate[] to the

                                   3   defendant’s forum-related activities.” Schwarzenegger, 374 F.3d at 802. Plaintiffs here are not

                                   4   parties to the contract between Kochava and Disney, and are not suing for any breaches of that

                                   5   contract.

                                   6           The Court consequently grants Kochava’s motion to dismiss for lack of personal

                                   7   jurisdiction. The Court cannot, however, rule out the possibility that plaintiffs may be able to cure

                                   8   these deficiencies in their personal jurisdiction allegations against Kochava, and so the plaintiffs

                                   9   will be given one last opportunity to try again.

                                  10                                               CONCLUSION

                                  11           Plaintiffs may file amended complaints in the Kiloo and Disney actions by June 13, 2019,

                                  12   to address: (1) the Massachusetts GL 93A claim against all defendants in the Disney case; (2) the
Northern District of California
 United States District Court




                                  13   claims against Flurry, Inc., Oath (Americas) Inc. and Oath Inc. in the Kiloo case; (3) the New

                                  14   York GBL § 349(a) claim against Sybo in the Kiloo case ; and (4) the claims against Kochava in

                                  15   the Disney case. The amended complaints may not add any new claims or defendants without

                                  16   leave of Court. Defendants’ motions to dismiss are otherwise denied.

                                  17           IT IS SO ORDERED.

                                  18   Dated: May 22, 2019

                                  19

                                  20
                                                                                                       JAMES DONATO
                                  21                                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           22
